EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT ("Agreement") effective as of the 1st day of January 2005,
by and between Doug W. Naidus (the "Executive") and MortgageIT Holdings, Inc.
("the Company").

WITNESSETH

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement approved by the Board of Directors on April 1, 2004 (the "April 1
Agreement") with the understanding that upon completion of an initial public
offering of the Company, the Compensation Committee of the Board of Directors
would consider an increase in the Executive's compensation; and,

WHEREAS, the Company's initial public offering was consummated on August 4,
2004; and,

WHEREAS, based on its review of the matter, the Compensation Committee has
recommended and the Board of Directors has approved an increase in the
Executive's compensation; and,

WHEREAS, the Company desires to assure itself of the services of the Executive
as its Chairman and Chief Executive Officer for the period provided in this
Agreement, and the Executive is willing to serve in the employ of the Company
for such period, all in accordance with the terms and conditions contained in
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
Executive and the Company do agree to the terms of employment as follows:

1.    Definitions.    The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:

(a)    Affiliate.    Affiliate of any person or entity means any stockholder or
person or entity controlling, controlled by under common control with such
person or entity, or any director, officer or key executive of such entity or
any of their respective relatives. For purposes of this definition, "control,"
when used with respect to any person or entity, means the power to direct the
management and policies of such person or entity, directly or indirectly,
whether through ownership of voting securities, by contracting or otherwise; and
the terms "controlling" and "controlled" have meanings that correspond to the
foregoing.

(b)    Base Salary.    "Base Salary" shall have the meaning set forth in Section
3(a) hereof.

(c)    Cause.    "Cause" shall mean (i) with regard to the Company or its
Affiliates, personal dishonesty or willful misconduct having a material adverse
affect upon the Company, (ii) material breach of fiduciary duty with regard to
the Company, (iii) grossly negligent failure to perform the Executive's material
duties, provided that a refusal to approve any financials or execute any
documents based on such financials shall not be Cause if Executive in good faith
believes that the accounting in such financials is not appropriate and so
notifies the Chairman of the Audit Committee of the Board of Directors, (iv)
conviction of, or pleading guilty or nolo contendere to, any felony involving
moral turpitude (other than traffic violations or as a result of vicarious
liability) and/or (v) a material breach of any provision of this Agreement which
is not cured within ten (10) days after the giving of written notice thereof.

(d)    Code.    "Code" shall mean the Internal Revenue Code of 1986, as amended.

(e)    Confidential and Proprietary Information.    "Confidential and
Proprietary Information" shall mean any and all (i) confidential or proprietary
information or material not in the public domain about or relating to the
business, operations, assets or financial condition of the Company or any
Affiliate of the Company or any of the Company's or any such Affiliate's trade
secrets; and (ii) information, documentation or material not in the public
domain by virtue of any action by or on the part of the Executive, the knowledge
of which gives or may give the Company or any Affiliate of the Company an
advantage over any person not possessing such information. For purposes hereof,
the term Confidential and Proprietary Information shall not include any
information or material (i) that is known to the general public other than due
to a breach of this Agreement by the Executive or (ii) was disclosed to the
Executive by a person who the Executive did not reasonably believe was bound to
a confidentiality or similar agreement with the Company.

1


--------------------------------------------------------------------------------


(f)    Date of Termination.    "Date of Termination" shall mean the date the
Company terminated the Executive's employment for any reason, or, if the
Executive's employment is terminated by the Executive, the date on which a
Notice of Termination is given or as specified in such Notice.

(g)    Disability.    "Disability" shall mean termination because of any
physical or mental impairment that has prevented Executive from performing his
material duties for the Company for six (6) consecutive months.

(h)    Good Reason.    Termination by the Executive of the Executive's
employment for "Good Reason" shall mean termination by the Executive because of
one of the following, without the Executive's express written consent:

(i)    A change in Executive's title;

(ii)    An adverse change, other than a change that is insignificant, made by
the Company which would reduce the Executive's then functions, authority, duties
or responsibilities;

(iii)    Assignment to Executive of duties inconsistent with his position;

(iv)    Any reduction by the Company in any of the Executive's Base Salary,
Annual Bonus opportunity or Incentive Compensation opportunity as the same may
be increased from time to time; or

(v)    A breach by the Company of any provision of this Agreement, other than an
insignificant breach, which is not cured within ten (10) days after the giving
of notice thereof.

(i) IRS.    IRS shall mean the Internal Revenue Service.

(j) Notice of Termination.    Any termination of the Executive's employment by
the Company for any reason, including without limitation for Cause or Disability
and any termination of the Executive's employment by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by
written "Notice of Termination" to the other party. For purposes of this
Agreement, a "Notice of Termination" shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment under the provision so
indicated, and (iii) specifies a date of Termination, which shall be not less
than thirty (30) nor more than ninety (90) days after such Notice of Termination
is given.

2.    Term of Employment.

(a)    The Company hereby employs the Executive as the Chairman of the Board of
Directors and Chief Executive Officer of the Company, and the Executive hereby
accepts said employment and agrees to render such services to the Company, on
the terms and conditions set forth in this Agreement. The term of employment
under this Agreement shall be for a term of three years, commencing as of
January 1, 2005, unless such term is extended as provided in this Section 2 or
ends sooner as provided in this Agreement. On the third annual anniversary of
January 1, 2005 and on each annual anniversary thereafter, the term of
employment under this Agreement shall automatically be extended for an
additional one-year, unless the Executive or the Company gives written notice to
the other party of such party's election not to extend the term, with such
notice to be given not less than ninety (90) days prior to any such anniversary
date. If any party gives timely notice that the term will not be extended, then
such employment under this Agreement shall terminate at the conclusion of its
remaining term. References herein to the term shall refer both to the initial
term and successive terms. Any notice of nonrenewal by the Company shall be
treated as a termination without Cause as of the end of the then term.

(b)    During the term of this Agreement, the Executive shall report to the
Board of Directors (the "Board") and perform executive services for the Company
as reasonably prescribed by the Board, consistent with his position or positions
and have the authority, duties and responsibilities commensurate with his
position or positions.

2


--------------------------------------------------------------------------------


3.    Compensation and Benefits.

(a)    Compensation.

(i)    Base Salary.    The Company shall pay the Executive for his services
during the term of this Agreement a minimum base salary of $495,000 per year (as
increased, "Base Salary"), which may be increased from time to time in such
amounts as may be determined by the Board or the Compensation Committee, as the
case may be, in its sole discretion.

(ii)    Annual Bonus Beginning in 2005. For the year commencing January 1, 2005
and for each year thereafter, the Executive shall be eligible to receive a bonus
("Annual Bonus") up to three times his Base Salary. Executive's Target Bonus
shall be at least equal to his Base Salary (the "Target Bonus").

(iii)    Incentive Compensation Beginning in 2005. In addition to the Base
Salary set forth in Section 3(a)(i) hereof and the Annual Bonus set forth in
Section 3(a)(ii) hereof, the Executive shall be eligible to receive each
calendar year beginning with 2005 incentive compensation of $1,200,000
("Incentive Compensation"), such Incentive Compensation to be granted (x)
one-half in the form of Restricted Stock, which shares shall vest in equal
parts, the first third to vest at the end of the year of the date of grant, the
second third to vest at the end of the year following year of the date of grant
and the last third to vest at the end of the second year following the year of
the date of grant, each pursuant to the Plan, and (y) one-half in the form of
performance shares of Common Stock subject to reasonable performance goals as
established by the Compensation Committee ("Performance Shares"), which shares
shall be earned over a period of no longer than three years. Performance Shares
shall be fully vested when earned.

(b)    During the term, the Executive shall be entitled to take four (4) weeks
paid annual vacation in accordance with the Company's established policies. The
Executive shall not be entitled to receive any additional compensation from the
Company for failure to take a vacation, nor shall the Executive be able to
accumulate unused vacation time from one year to the next, except to the extent
authorized by the Company or as Company policies or practice may otherwise
provide.

(c)    During the Term, the Executive shall be entitled to participate in such
benefit plans and fringe programs as provided to other senior executives of the
Company at a level commensurate with his position and such other fringes as
agreed upon by the Executive and the Company. In addition, Executive shall be
provided life insurance coverage of five (5) times his Base Salary and current
Target Bonus and long term disability coverage at sixty percent (60%) of Base
Salary and Target Bonus;

(d)    The parties have established the compensation levels set out in this
Section 3 based on the Company's present business model and profile as of
January 1, 2005, including consideration of the market capitalization, revenues
and income of the Company.

4.    Expenses.    The Company shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Company, including, but
not by way of limitation, professional dues, subject to such reasonable
documentation and other limitations as may be established by the Company. If
such expenses are paid in the first instance by the Executive, the Company shall
reimburse the Executive therefor.

5.    Termination.

(a)    Subject to the notice requirements of Section 1(b), the Company shall
have the right, at any time, to terminate the Executive's employment hereunder
for any reason, including, without limitation, termination for Cause or, for
Disability, and the Executive shall have the right to terminate his employment
hereunder for any reason or no reason.

(b)    In the event that (i) the Executive's employment is terminated by the
Company for Cause, death, Disability or retirement, or (ii) the Executive
terminates his employment hereunder other than for Good Reason, the Executive
shall have no right pursuant to this Agreement to compensation or other benefits
for any period after the applicable date of Termination other than for Base
Salary accrued

3


--------------------------------------------------------------------------------


through the date of Termination, incurred but unreimbursed business expenses,
accrued but unused vacation in accordance with Company policy, any bonus earned
for any prior completed fiscal year, any amounts or benefits due under any
benefit, fringe or equity plans or program in accordance with their terms and
any rights to indemnification and directors' and officers' liability insurance
coverage ("Accrued Obligations").

(c)    In the event that (i) the Executive's employment is terminated by the
Company other than for Cause, death, Disability or retirement, or (ii) such
employment is terminated by the Executive for Good Reason, then the Company
shall:

(A)    pay to the Executive a cash severance equal to two times the sum of his
Base Salary and the greater of his Target Bonus or the average of his Annual
Bonus for the two years preceding the termination (the "Two-Year Average Bonus")
is higher than the Target Bonus, the Two-Year Average Bonus. Any payment of cash
severance under this Agreement shall be made in equal installments on the first
business day of the first six months following the termination of Executive's
employment;

(B)    pay or provide to Executive his Accrued Obligations, if any; and

(C)    maintain and provide, subject to any applicable laws, rules or
regulations, for a period ending at the earlier of (i) the second anniversary of
the termination or (ii) the date of the Executive's employment by another
employer, at the same cost to the Executive as had been in effect during his
employment, the Executive's continued participation in all life insurance and
health benefit plans in which the Executive was participating immediately prior
to termination; and

(D)    fully vest Executive in (i) any unvested portion of the Restricted Stock
previously granted to Executive at any time or granted to Executive pursuant to
Section 3(a)(ii) and (iii) any unvested options to purchase Common Stock, if
any.

(d)    Release and Satisfaction.    With respect to the Executive (and his
heirs, successors and assigns), payment by the Company of the severance amounts
provided under this Section 5 shall release, relinquish and forever discharge
the Company and any director, officer, employee, shareholder, corporate parent,
or agent of the Company from any and all claims, damages, losses, costs,
expenses, liabilities or obligations, whether known or unknown (other than any
such claims, damages, losses, costs, expenses, liabilities or obligations to the
extent covered by any indemnification arrangement of the Company with respect to
the Executive) which the Executive has incurred or suffered or may incur or
suffer as a result of the Executive's employment by the Company or the
termination of such employment. The foregoing shall not affect Executive's
entitlements upon termination hereunder or any rights to indemnification or
directors' and officers' liability insurance coverage.

(e)    No Mitigation/No Offset.    With regard to any termination, the Executive
shall have no obligation to mitigate the amounts due hereunder and the amounts
due hereunder shall be paid without offset for any other amounts earned by
Executive. The amounts due hereunder shall be paid without setoff, counterclaim
or affirmative defense.

6.    Special Provision.    Exhibit A hereto shall apply.

7.    Restrictions Respecting Competing Businesses, Confidential Information,
etc.

(a)    The Executive acknowledges and agrees that by virtue of the Executive's
position and involvement with the business and affairs of the Company, the
Executive has developed substantial expertise and knowledge with respect to all
aspects of the Company's business, affairs and operations and has access to all
significant aspects of the business and operations of the Company and to
Confidential and Proprietary Information.

(b)    The Executive hereby covenants and agrees that, during the term of
employment and thereafter, unless otherwise authorized by the Company in
writing, the Executive shall not, directly or indirectly, under any
circumstance: (i) disclose to any other person or entity (other than in the
regular

4


--------------------------------------------------------------------------------


course of business of the Company) any Confidential and Proprietary Information,
other than pursuant to applicable law, regulation or subpoena or with the prior
written consent of the Company; (ii) act or fail to act so as to impair the
confidential or proprietary nature of any Confidential and Proprietary
Information; (iii) use any Confidential and Proprietary Information other than
for the sole and exclusive benefit of the Company; or (iv) offer or agree to, or
cause or assist in the inception or continuation of, any such disclosure,
impairment or use of any Confidential and Proprietary Information. Following the
term of employment, upon request the Executive shall return all documents,
records and other items containing any Confidential and Proprietary Information
to the Company (regardless of the medium in which maintained or stored).
Notwithstanding the foregoing, Executive may disclose information as he deems
appropriate in the good faith performance of his duties while employed pursuant
to this Agreement, may comply with legal process and regulatory inquiry after
notifying the General Counsel of the Company of his intention to do so, and may
retain his rolodex and similar address books.

(c)    The Executive covenants and agrees that while the Executive is employed
by the Company, and for the two (2) year period following a termination of
Executive's employment, but only if such termination is by the Company for Cause
or by the Executive for other than Good Reason, the Executive shall not,
directly or indirectly, manage, operate or control, any Competing Business or,
directly or indirectly, except in the good faith performance of his duties,
induce or influence any customer or other Person that has a business
relationship with the Company, or any Affiliate of the Company, to discontinue
or reduce the extent of such relationship. For purposes of this Agreement, the
Executive shall be deemed directly or indirectly interested in a business if he
is engaged or interested in that business as a stockholder, director, officer,
or executive, agent, partner, individual proprietor, consultant, advisor or
otherwise, but not if the Executive's interest is limited solely to the
ownership of not more than 5% of the securities of any class of equity
securities of a corporation or other person whose shares are listed or admitted
to trade on a national securities exchange or are quoted on The NASDAQ Stock
Market or a similar means if The NASDAQ Stock Market is no longer providing such
information. For purposes of this section, Competing Business means any publicly
traded residential mortgage real estate investment trust.

(d)    While the Executive is employed by the Company and for two (2) years
after the Executive ceases to be employed by the Company, but only if such
termination is by the Company for Cause or by the Executive for other than Good
Reason, the Executive shall not, directly or indirectly, for himself or on
behalf of any other person, firm or entity, solicit or attempt to solicit,
employ, engage or retain any person who is or was, at any time during the three
(3) month period preceding the termination of Executive's employment with the
Company, an employee of the Company or an Affiliate, provided the foregoing
shall not be violated by advertising not specifically targeted at the Company's
employees.

(e)    The parties agree that nothing in this agreement shall be construed to
limit or negate the common law of torts, confidentiality, trade secrets,
fiduciary duty and obligations where such laws provide the Company with any
broader, further or other remedy or protection than those provided herein.

(f)    Because the breach of any of the provisions of this Section 7 will result
in immediate and irreparable injury to the Company for which the Company will
not have an adequate remedy at law, the Company shall be entitled, in addition
to all other rights and remedies, to seek a degree of specific performance of
the restrictive covenants contained in this Section 7 and to a temporary and
permanent injunction enjoining such breach, without posting bond or furnishing
similar security.

5


--------------------------------------------------------------------------------


8.    Withholding.    All payments required to be made by the Company hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

9.    Assignability.    The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of their respective
assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing (delivered to Executive) assume all obligations
of the Company hereunder as fully as if it had been originally made a party
hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder. The Executive may not assign or transfer this Agreement
or any rights or obligations hereunder, except as provided in any benefit plan
and all rights to receive payments shall upon his death be available to his
estate.

10.    Notice.    For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, or properly
delivered to Federal Express (or a comparable overnight delivery service),
addressed to the respective addresses set forth on the signature page hereto.
Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) the business day after the
day on which it is delivered by hand, (c) the business day after the day on
which it is properly delivered to Federal Express (or a comparable overnight
delivery service), or (d) the third business day after the day on which it is
deposited in the United States mail. The Company or the Executive may change
their respective addresses by notifying the other party or parties of the new
addresses in any manner permitted by this Section 10.

11.    Amendment; Waiver.    No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer, officers or directors
as may have apparently been designated by the Board of Directors of the Company
to sign on their behalf. No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

12.    Governing Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of New York,
without regard to any conflicts of laws provisions thereof. Each party to this
Agreement hereby irrevocably consents to the jurisdiction of the United States
District Court for the Southern District of New York and the courts of the state
of New York located in the County of New York in any action to enforce,
interpret or construe any provision of this Agreement or of any other agreement
or document delivered in connection with this Agreement, and also hereby
irrevocably waives any defense of improper venue, forum non conveniens or lack
of personal jurisdiction to any such action brought in those courts. Each party
further irrevocably agrees that any action to enforce, interpret or construe any
provision of this Agreement will be brought only in one of those courts. Each
party hereby waives its right to trial by jury.

13.    Legal Fees

(a)    The Company shall pay the reasonable legal fees and disbursements of all
attorneys in connection with the negotiation and entering into of this
Agreement.

(b)    In the event of any controversy or dispute pursuant to Section 12 hereof,
the court shall award the Executive his costs and legal fees and disbursements
if it determines, in its sole discretion, that the Executive has prevailed in
such dispute or controversy and that an award of reasonable legal fees is
appropriate under the circumstances.

6


--------------------------------------------------------------------------------


14.    Indemnification.    The Company shall indemnify Executive to the fullest
extent permitted by law for any action or inaction as an officer, director or
fiduciary of the Company, any Affiliate or any benefit plan of either. Both
during and after the term while liability exists the Company shall cover the
Executive under directors' and officers' liability insurance to the greatest
extent any other officer or director is covered.

15.    Nature of Obligations.    Nothing contained herein shall create or
require the Company to create a trust of any kind to fund any benefits which may
be payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Company hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Company.

16.    Headings.    The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

17.    Validity.    The invalidity, illegality or unenforceability of any
provision of this Agreement, in whole or in part, shall not affect the validity,
legality or enforceability of any other provisions of this Agreement, which
shall remain in full force and effect.

18.    Code Section 409A.    The parties recognize that the application of the
punitive provisions of Section 409A of the Internal Revenue Code of 1986, as
amended ("Code") to this Agreement is uncertain at the time this Agreement is
entered into. It is the intent of the parties that no provision of this
Agreement operate so as to result in imposition of any tax under Section 409A of
the Code. The parties agree that before the end of calendar year 2005 they will
modify the Agreement upon advice of counsel for each of the Company and
Executive so that any payments or benefits provided to or in respect of
Executive will not be subject to any tax under Section 409A of the Code, but
such modifications shall not include reducing the value of any such payments or
benefits but rather will address the timing of payment or provision of payments
and benefits.

19.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

20.    Entire Agreement.    This Agreement embodies the entire agreement between
the Company and the Executive with respect to the matters agreed to herein. All
prior agreements between the Company and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] MortgageIT
Holdings, Inc. [spacer.gif]   By: [spacer.gif] /s/ William L. Collins
[spacer.gif]     [spacer.gif] William L. Collins
Chairman
Compensation Committee of the
Board of Directors
33 Maiden Lane
New York, New York 10038 [spacer.gif] Executive [spacer.gif]   By: /s/ Doug W.
Naidus [spacer.gif]   Doug W. Naidus [spacer.gif]   At the last address on
therecords of the Company [spacer.gif] [spacer.gif]

8


--------------------------------------------------------------------------------


EXHIBIT A TO

EMPLOYMENT AGREEMENT

EXCISE TAX TREATMENT

(a)    In the event that the Executive shall become entitled to payments and/or
benefits provided by this Agreement or any other amounts in the "nature of
compensation" (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the "Company
Payments"), and such Company Payments will be subject to the tax (the "Excise
Tax") imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority), the Company shall make the
Additional Payments (defined below) either directly to Executive in cash or,
with respect to Excise Taxes or other taxes subject to withholding, by payment
of such taxes to the appropriate taxing authority on Executive's behalf,
notwithstanding any contrary provision in this Agreement.

(b)    The term "Additional Payment" means a payment in an amount equal to the
sum of (1) the Excise Taxes payable by Executive on any payment or acceleration
right pursuant to this Agreement which is treated as an excess parachute
payment, plus (2) the additional Excise Taxes, federal and state income taxes
and employment taxes to the extent such taxes are imposed in respect of the
Additional Payment, such that Executive shall be in the same after-tax position
and shall have received the same benefits that he would have received if the
Excise Taxes had not been imposed. For purposes of calculating the income taxes
attributable to the Additional Payment, Executive shall be deemed for all
purposes to pay federal income taxes at the highest marginal rate of federal
income taxation for individuals in the calendar year in which the Additional
Payment is to be made, and, if applicable, at the highest marginal state income
tax rate to which Executive is subject with respect to the Additional Payment,
net of the maximum reduction in federal income taxes that could be obtained from
deduction of such state taxes. An example of the calculation of an Additional
Payment is set forth below. Assume that the Excise Tax rate is 20%, the highest
marginal federal income tax rate is 40%, Executive is subject to federal
employment taxes at a rate of 1.45% and Executive is not subject to state income
taxes. Further assume that Executive has received an excess parachute payment in
the amount of $200,000, on which $40,000 ($200,000 x 20%) in Excise Taxes are
payable. The amount of the required Additional Payment is thus computed to be
$103,761, i.e., the Additional Payment of $103,761, less additional Excise Taxes
on the Additional Payment of $20,752 (i.e., 20% x $103,761), income taxes of
$41,504 (i.e., 40% x $103,761), employment taxes of $1,505 (i.e., 1.45% x
$103,761) yields $40,000, the amount of the Excise Taxes payable in respect of
the original excess parachute payment.

(c)    If (i) no excise tax would be imposed under Section 4999 of the Code if
the amount of payments in the nature of compensation described above were not
more than 10% less than the payments to be made without regard to this paragraph
and (ii) reduction of such payments would actually result in no such excise tax
being imposed on any payments, then the payments in the nature of compensation
will be reduced by the smallest amount possible in order that no excise tax
under Section 4999 of the Code be imposed on any payments. If a reduction in
payments is to be made, Executive may select which payments are to be reduced.

9


--------------------------------------------------------------------------------
